          Confidential Materials omitted and filed separately with the      
Securities and Exchange Commission. Asterisks denote omissions.   Exhibit 10.27
       

 

AMENDMENT TO:
SUPPLY AGREEMENT BY AND BETWEEN N.V. ORGANON AND BIODEL
DATED 4 APRIL 2005

Dear Gerard,

Based upon recent discussions between Biodel and Organon it is understood that
Biodel has requested to delay 2011 purchases due to regulatory matters that have
impacted the anticipated timing the commercial launch of Linjeta (formerly known
as Viaject). Pursuant to Biodel’s revised development plan for Linjeta, Biodel
now expects to complete phase 1 clinical trials in [**], phase 2 clinical trials
by the [**], and phase 3 clinical trials by the [**]. Therefore, Biodel’s
purchases of Product are expected to resume in the [**], at which time the
purchase price will be re-calculated which means that the last price of €[**]
will then be adjusted by using the percent (%) increase (or decrease as the case
may be) in the Chemical Wage Index between July 2011 and July 2014. Terms of
Pricing; Payment (Section 7 of the Supply Agreement) will remain in effect. Both
parties desire to extend the current Supply Agreement as described below. Biodel
requests an extension of the Supply Agreement as well as a delay to purchase to
assure supply for commercialization of Linjeta. Biodel indicated an annual need
of [**] per year, as from launch.

The parties hereby amend the Supply Agreement and agree as follows:

·        Parties agree to an extension of the Supply Agreement until 30 June
2018.

·       Article 11.2(a) is deleted in its entirety and replaced with: “At Will.
Either Party may terminate this Agreement taking into regard a period of notice
of six (6) months. Organon shall during the notice period or the remainder of
the term (if different) however, subject to Organon’s manufacturing
capabilities, supply Biodel with such reasonable additional quantities of the
Product concerned as Biodel may order for the purpose of covering its
requirements (taking into account the average order volumes placed for the
Product in the 2 years prior to such notice).”

·       Article 1.2 (b) is deleted in its entirety and replaced with: “For
Cause. Either Party shall have the right to terminate this Agreement for cause
with immediate effect if the other Party materially breaches this Agreement and
fails to cure such material breach within [**] after receiving written notice
that specifies the particulars of such breach.”

·       Article 11.2 (c) is deleted in its entirety and replaced with: “Force
Majeure. Either Party shall have the right to terminate this Agreement in
accordance with § 13.13.”

·       Article 11.2 (d) is deleted in its entirety and replaced with: “Business
Circumstances. Either Party shall have the right to terminate this Agreement
with immediate effect in the event of the other Party’s liquidation, bankruptcy
or state of insolvency.”

 

--------------------------------------------------------------------------------

 

·       Biodel will purchase, beginning in the third calendar quarter of 2014, a
Fixed Quarterly Quantity of [**] for the term of the Supply Agreement. The first
paragraph of § 4.1 (a) of the Agreement is deleted In its entirety and replaced
with Exhibit A hereto.

·       In addition to Article 4.2 of the Supply Agreement the following clause
will be inserted: “At any time Biodel may request for additional quantity of
Product. Following such a request Organon may, at its discretion, submit an
offer to Biodel for any additional quantity of Product it would be willing to
supply to Biodel. Biodel has the right to accept such offer within [**] of its
receipt thereof by submitting a Purchase Order in accordance with § 4.3 of the
Supply Agreement.”

·       In consideration for Organon to agree on a decrease of Fixed Quarterly
Quantity as set out here above Biodel agrees to the following:

○      To assist Organon in the marketing of their Rec-Insulin API Biodel, upon
request, agrees to submit to the US Food and Drug Administration a letter of
authorization allowing the FDA reviewers to refer to the Viaject IND 70951
relative to applications filed on behalf of Organon customers filing drug
applications that use the Organon recombinant human insulin. The letters of
authorization will be limited to the review of immunogenicity data generated in
phase 3 clinical studies of Viaject.

○      To provide a written summary of immunogenicity data presented in the
Viaject IND specifically for presentation to potential Organon customers.

·       Notwithstanding anything to the contrary in the Supply Agreement, in the
event that Organon terminates the Supply Agreement pursuant to Article 11.2(a)
(as such article is amended pursuant to this letter agreement), Biodel may, at
its option and upon written notice, purchase from Organon up to [**] of
additional Product. Biodel may purchase, and Organon will deliver, the
additional Product over a period of [**] (or over any longer period if agreed to
by both parties).

Biodel agrees to purchase from Organon a minimum of [**]% of Biodel’s annual
requirements (in those territories where Organon’s product can be used, taking
into account the excluded countries) for Rec-Insulin API for the manufacture of
Linjeta. If at any time Organon fails to supply Biodel [**]% of the amount
required to meet the commercial demand for Linjeta, then Biodel may source the
shortfall quantity elsewhere until Organon restores the supply back to [**]%
requirements. This Amendment supersedes and replaces in their entirety previous
amendments made to the Supply agreement. Unless amended by this Amendment, all
terms and conditions of the Supply Agreement remain unchanged and in force and
effect.

2

--------------------------------------------------------------------------------

 

 

N.V. Organon N.V. Organon By: /s/ Frans Lichtenauer          By: /s/ Wim
Schippers          Name:  Frans Lichtenauer Name:  Wim Schippers Title: Director
Marketing & Sales API/BT Title: Marketing Manager Chemical Products Date:   
21-7-2011 Date:  21-7-2011     Biodel Biodel By: /s/ Gerard J. Michel         
By: /s/ Paul Bavier          Name:  Gerard J. Michel Name:  Paul Bavier
Title:     CFO Title:     Secretary Date:    7/25/11 Date:    7/25/11

 

 

3

--------------------------------------------------------------------------------

 

Exhibit A to Supply Agreement Amendment

(a) Fixed Quarterly Quantities. Subject to the other provisions of this
Agreement unless otherwise agreed upon by the Parties, Organon shall sell and
deliver to Biodel and its Affiliates, and Biodel and its Affiliates shall
purchase from Organon, one hundred percent (100%) of the fixed quarterly
quantities for the Product as provided in the table below.

 

Calendar Quarter Fixed Quarterly Quantities [**] Shelf Life Left       Q1 2011 0
N/A Q2 2011 0 N/A Q3 2011 0 N/A Q4 2011 0 N/A Total 2011 0 N/A Q1 2012 0 N/A Q2
2012 0 N/A Q3 2012 0 N/A Q4 2012 0 N/A Total 2012 0 N/A Q1 2013 0 N/A Q2 2013 0
N/A Q3 2013 0 N/A Q4 2013 0 N/A Total 2013 0 N/A Q1 2014 0 N/A Q2 2014 0 N/A Q3
2014 [**] [**] Q4 2014 [**] [**] Total 2014 [**]   Q1 2015 [**] [**] Q2 2015
[**] [**] Q3 2015 [**] [**] Q4 2015 [**] [**] Total 2015 [**]   Q1 2016 [**]
[**] Q2 2016 [**] [**] Q3 2016 [**] [**] Q4 2016 [**] [**] Total 2016 [**]   Q1
2017 [**] [**] Q2 2017 [**] [**] Q3 2017 [**] [**] Q4 2017 [**] [**] Total 2017
[**]   Q1 2018 [**] [**] Q2 2018 [**] [**] Total 2018 [**]-through 2nd Quarter  

 

